 METCO PLATING COMPANY615METCO PLATING COMPANYandMETAL POLISHERS,BUFFERS, PLATERS,AND HELPERS INTERNATIONALUNION,LoCAL No. 1,AFL,PETITIONER.CaseNo. 7-RC-2424.October 27,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that:1.Metco Plating Company, hereinafter referred to as Metco, con-tends that the Board lacks jurisdiction over it because its operationsdo not affect interstate commerce within the meaning of the Act.Metco performs finishing operations, including deburring, buffing,and plating upon miscellaneous parts 1 for Ajax Manufacturing Com-pany, hereinafter referred to as Ajax.Metco and Ajax are located inDetroit,Michigan, in adjacent buildings.During the fiscal yearcommencing July 1, 1952, Metco purchased materials and supplies inthe amount of $112,000, of which less than $300 worth was shipped toMetco directly from out of State.During the same period Metcorendered services to Ajax valued at approximately $200,000.Metcoengaged in no other work 2 Ajax in turn sells all its products, includ-ing some on which Metco performs no services, directly to ChryslerCorporation.During approximately the same period of time Ajax'ssales to Chrysler amounted to $1,200,000.All these products wereshipped to Chrysler plants in the State of Michigan, except for about$4,000 worth, which were shipped to Chrysler in Canada.Metco and Ajax are separately incorporated, and there is no com-mon ownership of their stock nor is there any family relationshipbetween their owners.The president of Metco is also a director ofAjax 3Milton Pitts is the vice president and general manager ofAjax and is also the assistant general manager of Metco.He is incharge of overall labor and personnel policies for both corporations,and performs active managerial duties for both corporations, includ-ing determination of hours of work and overtime and the hiring anddischarging of 'employees.In his capacity as general manager ofAjax, he determines how much work Metco will receive from Ajax.He would represent both corporations in any negotiations with a labor'These parts consist of hood ornaments, name plates, ashtrays, and similar accessoriesfor automobiles manufactured by the Chrysler Coiporation2There was testimony at the hearing that Metco is seeking other business so as tobecome less dependent upon AjaxHowever, at the time of the hearing, its services werestill being performed exclusively for Ajax.8 The only witness who testified as to the structure and relationship of the two corpora-tions,Milton Pitts, stated that he believed that the president of Metco was also the sec-retary-treasurer of Ajax, but that he was certain that he was at least a director of Ajax110 NLRB No. 89. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization.At the time of the hearing, he received all of his salaryfrom Ajax and no compensation from Metco; the record does not indi-cate whether Metco compensates Ajax in any way for his services.Each corporation keeps separate books, but office employees of Ajaxcurrently perform all clerical work for Metco, including preparationof'.payrolls.Ajax employees also performmaintenanceand janitorialwork for Metco. Both corporations employ thesameauditor.Em-ployees of both corporations punch a common time clock, but havedifferently colored time cards.Each corporationleasesits space sepa-rately; however, the two rooms used for most of Metco's operationsare separated by a third room which Metco leases but Ajax uses.Aconveyor belt used by Metco passes through this room. In addition,Metco's chemist works in a location leased by Ajax, and on occasionAjax stores property in parts of the space leased by Metco.A wallbetween the Ajax and Metco buildings has been broken through foraccess between the buildings.The record does not indicate whetherMetco compensates Ajax for its clerical and maintenance services orwhether any compensation is made by either corporation to the otherfor use of space.The method used in determining Metco's compensa-tion by Ajax for its services is not revealed in the record.-Metco receives, on skid boxes or in large tubs, fabricated parts fromAjax for finishing.Metco's employees take them directly from thecontainers and deburr and buff them. The parts then are placed onracks which move to an automatic plating machine. After they havebeen plated, the parts are removed from the racks, inspected, andplaced on a conveyer belt leading directly into one of Ajax's roomswhere they are again inspected and either wrapped or sent on forfurther processing by Ajax employees.On rare occasions girls em-ployed by Metco as rackers are sent into the Ajax packing room topack finished parts for Ajax.No compensation is made by Ajax toMetco for their services.Upon the above facts, including particularly the interrelated char-of their labor relations, and the extent to which they have commonmanagement, we conclude that, notwithstanding their separate owner-ship,Metco and Ajax are operated as a single integrated businessenterprise.We therefore find that they constitute a single employerfor purposes of asserting jurisdiction.4Accordingly, as Ajax fur-nishes goods to Chrysler Corporation in excess of $1,000,000 in value,we find that it will effectuate the policies of the Act to assert juris-diction here.5'SeeF Hilgeme¢er d Bro, Inc,108 NLRB 352;Marvel Roofing Products, Incorporated,et at.,108 NLRB 292;Rushville Metal Products,Inc,107 NLRB 1146.6 The Board has heretofore found that Chrysler Corporationis engaged in commercewithin the meaning of the Act and ships far in excess of $50,000 worth of its finishedprod acts -directly into interstateicommerce.B. g.,Chrys{er Corporation, 69NLRB 1424. METCO PLATING COMPANY6172.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer employs approximately 12 buffers, 2 polishers, 4burrmen, 1 stockboy, 1 tankman, 1 buffing foreman, 1 plating foreman,1 chemist, and 6 rackers and inspectors. The Petitioner seeks to repre-sentall except the foremen, chemist, and rackers and inspectors as aseparatecraft unit.The Employer contends that the employes soughtby the Petitioner are not a craft group and that the only appropriateunit is a plantwide unit. There is no bargaining history for any of theEmployer's employees.The burrmen remove burrs from zinc die castings received fromAjax.The polishers also deburr parts a major portion of their timeand,, in addition, use polishing wheels to reach concave surfaces whichthe burrmen cannot reach with deburring belts.After parts are de-burred and polished, they move to the buffers who buff them in prepa-ration for plating.They use buffing wheels and automatic buffingmachines in this operation.Buffed parts are placed on a conveyorbelt which carries them to the rackers and inspectors, who are locatedin the same room as the buffers, polishers, and deburrers. The rackersand inspectors, all of whom are women, remove the parts from the con-veyer belt, inspect them, and place them on plating racks if they areto be plated directly or in boxes for storage until they can be platedat a later time.The stockboy does heavy lifting for the rackers andinspectors and elsewhere around the shop.On occasion he deburrsparts.The racks containing parts to be plated are placed on a conveyerbelt which carries them to a separate room where the tankman removes,'them and places them on an automatic plating machine. The machinethen carries the racks through the various plating solutions automati-cally.After the parts have been plated the inspectors inspect themand place them on a conveyer belt which returns them to Ajax.The buffers are required to buff zinc die castings only, and handle noother metals.They perform essentially the same repetitive operationon allparts and work on a production line on a piece-rate basis. Noneof them is required to do any plating or to exercise any of the otherskillsnormally associated with the polishing and buffing craft.Although the Employer hires only buffers who have had previousbuffing experience, there is no apprenticeship program in the plant,nor does it appear that the Employer requires that employees it luresas buffers be journeymen.We conclude that the buffer employees arenot employed as craftsmen but at most perform highly specialized 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction works The polishers' duties require even less experienceand skill than the buffers; the burrmen, tankman, and stockboy arerequired to have no experience and perform tasks requiring little orno skill or training.Accordingly, as employees in the proposed unit"are not employed as craftsmen, we find that they do not constitute anappropriate unit on a craft basis.Nor does this group constitute an appropriate unit on any otherbasis.Thus, the proposed unit neither conforms to lines of super-vision nor is it confined to employees in a separate area in the plant.For example, while the burrmen, polishers, buffers, and stockboy areall supervised by the buffing foreman, the tankman, whom the Peti-tioner would also include in its unit, is under the same supervision asthe rackers and inspectors whom it would exclude. In addition, thetankman works in a separate location from the other employees in theproposed unit, whereas the rackers and inspectors work in the sameroom with them, emptying parts from conveyer belts leading directlyfrom the buffers and inspecting such parts.Accordingly, Ave findthat the unit sought by the Petitioner is inappropriate.quested in the alternative, is appropriate, as such a unit is coextensivewith Metco's operations and comprises all employees- engaged in thepolishing, buffing, and plating operations.As the Petitioner has asufficient showing of interest therein, we will direct that an election beheld in the plantwide unit.There remains for consideration the status of the plating foremanas a supervisor.The Petitioner contends, contrary to the Employer,that he is a supervisor within the meaning of the Act. The platingforeman's principal duty consists of operating the automatic platingmachine and making necessary adjustments to it. In addition he tellsthe rackers and inspectors which parts to place on the plating racksand tells the tankman which racks to place on the machine. These in-structions are derived from a production schedule established by theassistant general manager.He has no authority to hire, discharge, ordiscipline employees independently, and while he may make recom-mendations as to discharge and discipline of the rackers and inspec-tors and the tankman, all of his recommendations are independentlyinvestigated by the assistant general manager before any action istaken.Of the employees he instructs, only the tankman works in thesame area as he does; the rackers and inspectors work in a separatearea and it is not possible for him to observe them in the performanceof their duties.We find that the plating foreman does not responsiblydirect the work of any other employees and does not exercise any othereMagio Chef,Inc.,Federal Foundry Dvaasson,108 NLRB 392;Kwikget Locks, Inc.,107, 247. SCHWABACHER HARDWARE COMPANY619,supervisory duties within the meaning of the Act.7Accordingly, wefind that he is not a supervisor within the meaning of the Act and willinclude him in the unit.We find that the following unit of employees of Metco Plating Com-pany,at its Detroit, Michigan, plant,is appropriate for,purposes ofcollective-bargainng-withinthe meaning of Section 9 (b) ' of the Act :All employees including buffers, polishers, burrmen, stockboy, tank-man, rackers and inspectors,and the plating foreman, but excludingthe buffing foreman, the chemist," guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBERSPETERSON and BEESON took no part in the consideration of,the above Decision and Direction of Election.7 Cone MillsCorporation (Tabardrey Plant),107 NLRB 866.The Employer's assistantgeneral manager testifiedthat the platingforeman received his classification at a time,when the Employer had no automaticplatingmachine and employed a plating crewwhich the platingforeman supervised.He added that;avtema.tic plating °machine, the entire platingcrew, exceptthe tankman,has been dis-charged and theplating foreman's duties have been changed, but his classification hasremainedthe same.8 Both the Employer and the Petitioner agree thatthe buffing foreman is a supervisor;and that thechemist is a professionalemployee.They are accordingly excluded fromthe unit.SCHWABACHER HARDWARE COMPANYandO'ICE EMPLOYEES INTERNA-,TIONAL UNION,LOCALNo.8,AFL,PETITIONER.Case No. 19-RC-'1475.October,7,1954Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onJune 14, 1954,1 an election by secret ballot was conducted on June 30,1954, under the direction and supervision of the Regional Directorfor the Nineteenth Region, among the employees in the unit foundappropriate by the Board.Upon conclusion of the election, a tally ofballots was furnished the parties. The tally shows that of the 26 bal-lots cast in the election, 8 were for the Petitioner, 16 were against thePetitioner, and 2 were void.On July 8, 1954, the Petitioner filed timely objections to conductallegedly affecting the results of the election. In accordance with theBoard's Rules and Regulations, the Regional Director investigatedthe objections and, on August 6, 1954, issued and duly served upon theparties his report on objections. In this report, the Regional Directorfound that the Petitioner's objections did not raise substantial oriNot reported in printed volumes of Board Decisions and Orders.110 NLRB No. 82.